department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number employer_identification_number number release date se eo ra t date uniform issue list legend a b c m n p r dear ------------ under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below incorporation provide that you are organized to operate exclusively for charitable civic fraternal educational and scientific purposes in your letter of date you submitted an amendment of your articles of incorporation to the state of florida modifying the above organizational language to comply with sec_1_501_c_3_-1 of the income_tax regulations your application form_1023 provides that you engage in two activities and that you will divide your time equally between each you state that your first activity is a two-part housing program one program is designed to help sellers of houses sell their homes by utilizing a down payment assistance program and the second is a program focusing on rehabilitation of you m are a florida not-for-profit corporation formed date your articles of we have considered your application_for recognition of exemption from federal_income_tax your initial board_of directors is composed of a b and c a and b are husband and wife distressed properties in your letter of date you withdrew your rehabilitation program from consideration your other activity will be a tuition assistance program for students enrolled in private_schools c is not related to either a or b a is the president and ceo of n a sec_501 organization that conducts credit_counseling_services in your application you state that you are an outgrowth of n you state that a number of persons whom n had assisted requested that you provide the type of services for which you were formed in your application and in subsequent correspondence you state that you and n operate independently and that participation in n’s program is not a requirement to participate in your down payment assistance or tuition assistance programs in your letter of date you state that officers and or directors will not receive compensation_for their services except that a may receive compensation at the discretion of the board and subject_to the financial position of the organization down payment assistance program describe this program as designed to assist those sellers who are in need of financial assistance due to the ‘distressed’ circumstances surrounding the disposal of the home or who may need to sell in a hurry you further state that your program will allow sellers to dispose_of property but remain financially solvent in your letter of date you indicated that you had misstated this description and that instead you will be assisting low and moderate- income families wishing to purchase a home but having limited resources in which to provide a down payment in your letter of date you state that you develop ‘target areas’ that indicate those areas that are in the most immediate need of your financial services in your letter of date you state that you will promote your program through lenders title companies mortgage brokers builders and organizations whose primary purpose is to assist individuals in securing affordable housing in your letters of date and date you describe in detail your down payment gift program which will provide down payment assistance in the form of gift funds to low and moderate-income families to be used toward the purchase of homes you describe the program’s operation as follows regarding your down payment assistance program in your letter of date you the potential applicants and or lenders will contact you to initiate the down payment assistance process the applicant must complete a gift funds request form which is reviewed by your advisory board to determine eligibility for gift assistance in your letter of date you state that your policy is to follow the fha and lender guidelines on determining who is eligible for gift funds you state that the limitations on your program will be dictated by the lenders and the fha guidelines in your letter of date you state that you will not be utilizing an advisory board but will instead use a down payment assistance dpa specialist the dpa specialist will be your employee and will be trained and authorized to determine a buyer’s eligibility within the program using the lending guidelines under fha the lender will work with the applicant to find the right and suitable mortgage the lender will then determine the amount of down payment that is needed and contact your dpa specialist regarding the amount of down payment assistance requested in your letter of date you state that there is no minimum amount of down payment gift funds that you are willing to provide you limit your maximum amount of down payment funds provided to of the sales_price of the home the applicant signs a gift letter the letter states that the funds were provided from a pre-existing pool and not from any person or entity with an interest in the sale of the property the letter also provides that there is no repayment required of the funds and if the funds are not utilized within seven days of receipt by the closing office the funds will be returned to you once the applicant qualifies for a mortgage you state that the dpa specialist will refer the applicant to an approved realtor or builder if the applicant already has a realtor or builder you request that the applicant have the realtor or builder contact you you will then have the dpa specialist conduct training about your program and guidelines thereof for such lenders realtors and builders allowing them to become approved by you when the applicant has found a home you state that the realtor or builder will assist the applicant in making a fair and reasonable offer on the property at that time the seller of the property is requested to complete a participating home agreement wherein the seller commits to make a contribution to you equal to the down payment funds provided to the buyer including a processing fee of dollar_figure provided that the buyer uses your down payment assistance program in your letter of date you state that you require a minimum of dollar_figure or a maximum of based on the down payment amount as a processing fee for services provided in your letter of date you further clarified this and state that if the down payment amount is less than dollar_figure the processing fee to participate is dollar_figure if the down payment is greater than dollar_figure the seller is required to pay of the down payment gift funds remitted as a processing fee the agreement further provides that the gift to the applicant is from a pre-existing pool of funds and that the seller is requested to make a contribution back to you to replenish the funds in your program using the gift funds donation form which provides that seller is providing a tax- deductible contribution and that seller may receive a refund if the buyer is unable to close on the property in your submission of date you withdrew your donation form instead you indicate the seller contribution on the revised participating home agreement which provides that the seller agrees to assign a contribution to you in the amount of dollar_figure_______ which is equal to the gift amount plus your processing fee seller understands that the contribution will not be used to provide down payment assistance to the buyer of the participating home and that the gift funds that are provided to the buyer towards the purchase of seller’s home are used from a pre-existing pool of your funds seller also understands that he she is only obligated to make the contribution if a homebuyer utilizing your program purchases the participating home in your letter of date you state that it is common for the seller to make the donation at the closing of the sale once an offer on the property is accepted the lender will have the property appraised in your letter of date you state that you will request a copy of the independent appraisal and compare it against comparably priced homes in the neighborhood you state that the price of the home may not exceed the appraised value by more than you also indicate that you will utilize the fha lending guidelines and if the home does not fall within those guidelines you will notify the buyer that they are not eligible for down payment assistance upon receipt of the final appraisal the lender will approve the mortgage secure the interest rate and set a closing date at that time the lender will request the gift funds from you the lender instructions and checklist provides that the lender must make sure seller signs the participating home agreement it also notes that the seller will contribute gift amount plus dollar_figure processing fee prior to closing you will wire the gift funds to the closing or escrow company the accompanying letter provides that the closing office is responsible for ensuring that the seller provides its contribution to you within three business days from the date of closing if the buyer is unable to close on the transaction your participating home agreement provides the following seller understands that in the event buyer is unsuccessful in obtaining a loan or the loan does not close within seven days after the gift funds are deposited into escrow the funds will be returned to you from the respective escrow account after closing you will offer applicants a financial literacy program which consists of a 12-lesson self study text in your letter of date you state that the dpa specialist and other staff members will oversee and monitor an applicant’s progress through the course in addition you state that you will provide continual education to buyers after closing but did not provide any detail as to what the continuing education will encompass in your letters of date and date you state that you will provide down payment assistance to a buyer if the seller of the property pays only the minimum processing fee and does not provide any additional_contribution that matches the gifted assistance in your letter of date you state that you do not limit your services based on income or assets of the buyer instead you state that your criterion mirrors that of the lending institution you state that down payment assistance funds can only be applied to bank approved transactions and that a lender bank would not approve of the inclusion of down payment assistance gift funds if the buyer has his or her own funds available tuition assistance program your other activity is a tuition assistance program which will provide financial assistance from a pre-existing pool of funds to students who qualify for private education but do not have adequate funds to enroll the program is open to individuals regardless of race sex age sexual orientation religion or employment status your student applicant membership form provides that for a non-refundable payment of dollar_figure a tuition assistance applicant can enroll in your financial literacy program and be considered for tuition assistance in order to be considered for assistance an applicant must attend and complete your financial literacy program counseling and provide for a nominal charge of dollar_figure for account set-up dollar_figure of which is paid to you and a monthly fee of of any monthly account fee billed over dollar_figure of which is paid to you a monthly stipend allowance service in the form of a pre-paid credit card to parents of students tuition assistance program will be based on the following in your letter of date you also state that the selection of the recipient for the in your letter of date you state that you will provide ongoing telephone the student must qualify for enrollment in the selected private school the student must demonstrate financial need the student must agree to manage their finances throughout their education within the standards set by you and within parental guidelines the student must maintain a scholastic grade level that permits the continuation of the education process at the private school the student cannot be convicted of a felony during the term of the private school the student must pass a drug and alcohol screening test in order to qualify for program and participation in your program for applicants for tuition assistance in your letter of date you provided the following modification to your criteria full-time study at an approved accredited educational_institution a u s citizen or an eligible non-citizen matriculate in an approved program of study and be in good academic standing have at least a cumulative c average after receipt of two annual payments and not be in default on any student loans you state that the selection committee will be appointed annually by your board_of directors members of the committee and their immediate_family may not be current beneficiaries of the program however individuals who had previously benefited from the program may sit on the committee the committee is made up of at least three persons and will you state that the board_of directors will set the number of distributions each year not be paid for their participation the selection committee will also be responsible for determining the content of the application form and filing deadlines financial assistance for up to one year’s tuition may be used for all levels of education from pre- kindergarten through graduate school including trade schools private_schools and charter schools you state that the recipient will not be limited in the number of years that a request for assistance is made and that funds will be paid directly to the educational_institution your private school tuition program donor contribution agreement provides for a processing fee of minimum of dollar_figure from all contributions made to cover your operating costs when asked why a donor would provide an indirect contribution to a school through you rather than making a full contribution to the school you state that any assistance provided by you through the tuition assistance program will be forwarded directly to the school to prevent any earmarking of funds and to prevent any undue influence by a private school in its acceptance policies financial management program in conjunction with the down payment assistance and tuition assistance programs you state that you will offer a financial literacy program also known as the financial management program in your letter of date you state that the financial management programs will not be provided directly by you but you will work with other entities to assist those participating in your program in your letter of date you state that your employees will perform all programs and financial services of this company you state that you require all participants to complete the program prior to the release of any funds and that continual education is offered you state that the program is offered free of charge to applicants the course consists of a 12-lesson self study text which you state is designed to help individuals gain a better knowledge of money issues and responsibilities upon completion students are registered with a national database and sent a registration card indicating that they have graduated from a national standardized credit education program completion of the program also provides students with three cards addressed to three major credit bureaus allowing them to add a positive statement to their credit report in your letter of date you state that the dpa specialist and a tuition specialist will be responsible for monitoring individual progress through the education course and will be certified by a nationally recognized certification organization applicants who are in the local area may come into your office for assistance while applicants not in the local area are provided with telephone consultations in addition you state that participants will receive specialized programs depending on whether they are participating in the down payment assistance program or the tuition assistance program agreement or arrangement with r you indicate that r is a provider of debit cards documents in the administrative file indicate that r would pay p percent of any application-processing fee collected over dollar_figure and percent of any monthly account fee billed over dollar_figure your founder in connection with your financial management program you represent that you have an your application provides that you are a membership_organization your application your current operating budget shows that your primary source of funding will be down ha sec_50 percent ownership_interest in p you did not state whether or not any person related to your founder has an ownership_interest in this entity other information indicates that students may qualify for membership by qualifying for private education enrolling in your financial program and paying a one-time fee home sellers qualify for membership by gifting the property to your program and accepting the buyer as the purchaser the processing fee paid_by home sellers at the time the house is sold is their membership fee your bylaws discuss some voting privileges of the members but do not provide membership qualification also you did not provide any information as to what benefits if any membership provides to students or home sellers in addition financial projections show membership fees to be a small percentage of your overall income payment assistance contributions and processing fees from sellers in your letter of date you state that the source of down payment assistance will almost always be the seller and that the seller will agree to make a donation to you that equals the amount of the gifted down payment assistance in contrast in your letter of date you state that your pool of gift funds is from private contributions in your letter of date you state that the source of gift funds may be from the seller or any other independent source of contributions however you do not have any fundraising program to solicit contributions from persons other than those participating in your housing program employees but upon granting of exemption you will engage employees who will act as down payment assistance coordinators the job description you provided indicates that the down payment assistance coordinator will be responsible for developing and promoting a premier nationwide full service down payment assistance program dpa to provide an origination tool for loan officers lenders in order to promote homeownership across america in addition your employees will be advocates for n promoting that organization’s credit counseling programs law and rationale sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization in your letter of date you state that you do not currently have any sec_1_501_c_3_-1 of the regulations provides in part that the term sec_1_501_c_3_-1 of the regulations provides that an organization is not sec_1_501_c_3_-1 of the regulations defines the term charitable as used in organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff’s adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization’s in 92_tc_1053 the court held that in easter house v u s cl_ct aff’d 846_f2d_78 fed cir cert in 71_tc_202 the court held an organization graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner that marketed handicrafts made by disadvantaged artisans through museums and other non- profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from a community of craftsmen it did not market the kinds of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing situation describes an organization formed to alleviate a shortage of housing for situation describes an organization formed to formulate plans for the renewal and located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization’s program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable education or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1 c - c of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 d of the regulations however you do not conduct your down payment assistance program in a manner that establishes that your primary purpose is to address the needs of low- income grantees by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 sit revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low based on the information you provided in your application and supporting documentation charitable purposes include relief of the poor and distressed see sec_1 c - only an insubstantial portion of the activity of an exempt_organization may further a you have not demonstrated that your down payment assistance program exclusively in contrast your down payment assistance program does not serve exclusively low-income persons instead your program is open to anyone without any income limitations furthermore you do not engage in any review of the financial health of applicants or properties such activity would ensure that the house will be habitable and that the grantee will be able to afford to maintain the house over time see revrul_67_138 serves any other exempt_purpose such as combating community deterioration and lessening racial tensions for example you have not shown that your program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code your information indicates that you do not limit your assistance to certain geographic areas or target those areas experiencing deterioration or racial tensions see revrul_70_585 situation nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate a business providing services to home sellers for which you charge a market rate fee in this respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see airlie foundation inc v u s a f t r 2d ria d d c likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose you are not supported by contributions from the general_public government or private_foundation grants with only an incidental part of your revenue from sellers’ fees and contributions that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program a review of your financial documents shows that your primary source of support is from sellers’ fees and contributions in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization’s exempt_purpose because they were designed to make a profit facilitating home sales like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose structure and grant making procedures show that you must rely entirely on home sellers or other another indication of your substantial nonexempt purpose is your lack of public support even if your program is directed to exclusively low-income individuals your financing your grant making procedures indicate that gift funds are only provided if a seller has paid real-estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities unlike aid to artisans supra your grant making procedures demonstrate that you are operated for the purpose of benefiting private parties a processing fee or has made a contribution to you you have characterized these fees as voluntary contributions however we have determined that these are in fact fees received in exchange for the sale of a program-related service your information indicates that your grant making staff is able to take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested that you receive a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations in this respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest you state that most of the amounts you will receive from home sellers are contributions characterizing these payments as contributions ignores the business context of the payments and the realities of the transactions the home sellers will pay these amounts to facilitate the sales of their homes these payments are not contributions which are deductible under sec_170 of the code nevertheless the documents you provided state or lead home sellers to believe that these payments are deductible as charitable_contributions and may contribute to tax_avoidance therefore a substantial part of your activities furthers the nonexempt purpose of encouraging the avoidance of federal_income_tax and serves a private purpose see eg the 80_tc_833 arrangement you have with p and r also shows that you serve the private interests of your founder easter house supra which provided health-related services you may serve an exempt_purpose through your tuition assistance and financial literacy programs however because you are not operated exclusively for exempt purposes you are not described in sec_501 of the code c of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this you have the right to protest this ruling if you believe it is incorrect to protest you should in addition to the private purposes served by your down payment assistance program the like american campaign academy supra which provided education opportunities and accordingly you do not qualify for exemption as an organization described in section contributions to you are not deductible under sec_170 of the code if you do not protest this ruling in a timely manner it will be considered by the internal statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with sec_6104 of the code sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if you fax your reply using the fax number shown in the heading of this letter please contact our office on or by telephone to confirm that your fax was received internal_revenue_service te_ge se t eo ra t constitution ave n w pe-3g3 washington d c in the event this ruling becomes final it will be made available for public inspection under if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
